                                                   Case 5:17-cv-02514-JGB-SHK Document 367 Filed 10/26/20 Page 1 of 6 Page ID #:8562




                                                            1   AKERMAN LLP
                                                                ELLEN S. ROBBINS (SBN 298044)
                                                            2   ALICIA Y. HOU (SBN 254157)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: alicia.hou@akerman.com
                                                            5   Email: ellen.robbins@akerman.com
                                                            6   LAWRENCE D. SILVERMAN (admitted pro hac vice)
                                                                98 Southeast Seventh Street, Suite 1100
                                                            7   Miami, FL 33131
                                                                Telephone: (305) 374-5600
                                                            8   Facsimile: (305) 374-5095
                                                                Email: lawrence.silverman@akerman.com
                                                            9
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                           10   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                           11   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Email: colin.barnacle@akerman.com
                LOS ANGELES, CALIFORNIA 90071




                                                                Email: adrienne.scheffey@akerman.com
                                                           13
AKERMAN LLP




                                                                Attorneys for Defendant
                                                           14   THE GEO GROUP, INC.
                                                           15
                                                                                       UNITED STATES DISTRICT COURT
                                                           16
                                                                       CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           17
                                                           18   RAUL NOVOA, JAIME CAMPOS                      Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           19   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated
                                                           20
                                                                                 Plaintiff,                   DEFENDANT THE GEO GROUP,
                                                           21                                                 INC.’S OPPOSITION TO
                                                                      vs.                                     PLAINTIFFS’ EX PARTE
                                                           22                                                 APPLICATION TO EXCEED
                                                                THE GEO GROUP, INC.,                          DEPOSITION LIMIT
                                                           23
                                                                                 Defendant.
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                         i                Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION TO
                                                                                            EXCEED DEPOSITION LIMIT
                                                   Case 5:17-cv-02514-JGB-SHK Document 367 Filed 10/26/20 Page 2 of 6 Page ID #:8563



                                                                THE GEO GROUP, INC.,                         TAC Filed:          September 16, 2019
                                                            1                                                SAC Filed:          December 24, 2018
                                                            2                    Counter-Claimant,           FAC Filed:          July 6, 2018
                                                                      vs.                                    Complaint Filed:    December 19, 2017
                                                            3                                                Trial Date:         February 2, 2021
                                                                RAUL NOVOA, JAIME CAMPOS
                                                            4   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on
                                                            5   behalf of all others similarly situated,
                                                            6                    Counter-Defendant.
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                         ii               Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION TO
                                                                                            EXCEED DEPOSITION LIMIT
                                                   Case 5:17-cv-02514-JGB-SHK Document 367 Filed 10/26/20 Page 3 of 6 Page ID #:8564




                                                            1           Defendant The GEO Group, Inc. (“GEO”) hereby opposes Plaintiffs’ Ex Parte
                                                            2   Application to Exceed Deposition Limit ("Application") as set forth below.
                                                            3   I. BACKGROUND
                                                            4           On July 17, 2020, the parties agreed to increase the deposition limit in this case
                                                            5   to fifteen depositions per party.                    (ECF 280.)            Plaintiffs have taken fourteen
                                                            6   depositions, and now seek to further increase the limit to accommodate twelve
                                                            7   additional depositions. (Declaration of Ellen S. Robbins (Robbins Decl.) ¶ 3.) On
                                                            8   September 4, 2020, GEO served its Third Supplement to Initial Disclosures (Robbins
                                                            9   Decl. ¶ 4), a mere two days after Plaintiffs served their Tenth Supplement to Initial
                                                           10   Disclosures (Robbins Decl. ¶ 5), in which GEO identified eleven additional
                                                           11   individuals who worked at the various GEO detention facilities, which witnesses were
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   identified in response to Plaintiffs' disclosure on August 17, 2020 of an expert witness
                LOS ANGELES, CALIFORNIA 90071




                                                           13   who was going to opine on GEO's compliance with the PBNDS. At no time prior to
AKERMAN LLP




                                                           14   the September 14, 2020 discovery cutoff did Plaintiffs request to depose any of these
                                                           15   individuals. (Robbins Decl., ¶ 6.)
                                                           16           On October 7, 2020, Plaintiffs filed a Motion to Strike GEO's Third Supplement
                                                           17   to Initial Disclosures ("Motion to Strike"), arguing that these witnesses should be
                                                           18   precluded from testifying at trial since Plaintiffs were purportedly prejudiced by not
                                                           19   having the opportunity to take their depositions.1 (ECF 344.) Since the filing of the
                                                           20   Motion to Strike, the Court extended the discovery cutoff to November 23, 2020.
                                                           21   (ECF 354.)
                                                           22           Plaintiffs requested that GEO provide deposition dates for these individuals for
                                                           23   the first time on October 20, 2020, and GEO is working on obtaining deposition dates.
                                                           24   (Robbins Decl., ¶ 7.) On that same date, Plaintiffs requested that GEO agree to permit
                                                           25   Plaintiffs additional depositions beyond the 15 deposition limit to accommodate the
                                                           26
                                                           27   1
                                                                  In addition to the fact that at no time prior to the close of discovery did Plaintiffs request the depositions of these
                                                                individuals, plaintiffs opposed GEO's efforts to extend the fact discovery cutoff, which has since been extended by the
                                                           28   Court until November 23, 2020. GEO's position with respect to the Motion to Strike is set forth more fully in GEO's
                                                                Opposition to Plaintiffs' Motion to Strike Third Supplement to Initial Disclosures. (ECF 357.)
                                                                                                                            1                        Case No. 5:17-cv-02514-JGB-SHKx
                                                                  DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION TO
                                                                                                            EXCEED DEPOSITION LIMITS
                                                   Case 5:17-cv-02514-JGB-SHK Document 367 Filed 10/26/20 Page 4 of 6 Page ID #:8565




                                                            1   depositions of these individuals. (Robbins Decl., ¶ 8.) GEO agreed to do so, but
                                                            2   requested that in exchange Plaintiffs agree to produce one of their identified
                                                            3   witnesses, Fernando Munoz Aguilera, for deposition.2 (Id.) GEO also requested that
                                                            4   Plaintiffs withdraw their Motion to Strike since they were now going to have the
                                                            5   opportunity to depose the individuals identified in the Third Supplement. (Id.)
                                                            6   Initially, GEO suggested that the parties limit the length of each deposition to
                                                            7   accommodate the limited time remaining in discovery and acknowledging that each of
                                                            8   the witnesses’ information is limited to a single claim at issue. Plaintiffs summarily
                                                            9   stated this was not acceptable. (Id.) Accepting Plaintiffs’ position, GEO agreed to
                                                           10   provide the witnesses for the full time permitted under the Federal Rules. (Id.)
                                                           11   However, Plaintiffs refused to agree to produce Mr. Aguilera or to withdraw their
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Motion to Strike. (Robbins Decl., ¶ 9.) As a result, the parties were not able to agree
                LOS ANGELES, CALIFORNIA 90071




                                                           13   on a Stipulation,3 and Plaintiffs filed this Application.
AKERMAN LLP




                                                           14   II. ARGUMENT
                                                           15            Plaintiffs mischaracterize GEO’s position when they state, “GEO would not
                                                           16   agree to a stipulation without imposing unrelated and unnecessary conditions,
                                                           17   including that Plaintiffs withdraw their pending Motion to Strike GEO’s Third
                                                           18   Supplement to Initial Disclosures.” (ECF 360 at 2:20-22.) As explained further
                                                           19   below, GEO did not impose “unrelated and unnecessary conditions,” in exchange to
                                                           20   stipulate to further depositions, but instead requested that Plaintiffs agree to
                                                           21   reasonable propositions in the furtherance of judicial economy.
                                                           22            GEO requests the Court deny Plaintiffs’ Ex Parte application, which places no
                                                           23   limit on the number of depositions Plaintiffs may take, by limiting the number of
                                                           24   depositions the Plaintiffs may take to the eleven witnesses identified in GEO’s Third
                                                           25
                                                                2
                                                                  GEO has requested Plaintiffs produce Mr. Aguilera previously in this litigation, but Plaintiffs previously stated it was
                                                           26   GEO’s obligation to get permission from ICE to make him available for his deposition. (Robbins Dec., ¶ 10.) This is not
                                                                so. Plaintiffs must produce Mr. Aguilera for a deposition as he is their witness.
                                                           27   3
                                                                  The first time that the parties had a substantive discussion and conferral regarding this issue was at 10:30 a.m. Pacific
                                                                time on October 23, 2020. (Robbins Decl., ¶ 11.) At the conclusion of that call, Plaintiffs advised that they would
                                                           28   proceed with the Application unless GEO agreed to their version of the Stipulation by noon Pacific time -i.e.,
                                                                approximately one hour after the call concluded. (Id.).
                                                                                                                              2                       Case No. 5:17-cv-02514-JGB-SHKx
                                                                  DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION TO
                                                                                                            EXCEED DEPOSITION LIMITS
                                                   Case 5:17-cv-02514-JGB-SHK Document 367 Filed 10/26/20 Page 5 of 6 Page ID #:8566




                                                            1   Supplemental Disclosures, conditioned upon the Court’s denial of Plaintiffs’ Motion
                                                            2   to Strike. In addition, GEO requests that the Court place reasonable time limits on the
                                                            3   depositions given the limited time remaining in discovery, limiting any depositions to
                                                            4   no more than five hours each.
                                                            5            1.       GEO Agreed to Produce the Additional Witnesses for Deposition
                                                            6            GEO has already agreed to produce for deposition the 114 additional witnesses
                                                            7   identified in GEO’s Third Supplemental Initial Disclosures. GEO has also advised
                                                            8   Plaintiffs several times it is working to obtain dates from the witnesses to be deposed
                                                            9   prior to the November 23, 2020, discovery cutoff. Plaintiffs’ suggestions to the
                                                           10   contrary are false.
                                                           11            2.       GEO’s Agreement Renders Plaintiffs’ Motion to Strike Moot
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            Plaintiffs’ pending Motion to Strike GEO’s Third Supplemental Disclosures
                LOS ANGELES, CALIFORNIA 90071




                                                           13   complains that Plaintiffs were prejudiced by GEO’s “late” disclosure because they
AKERMAN LLP




                                                           14   were not given an opportunity to depose the subject witnesses. In light of GEO’s
                                                           15   agreement to produce the additional witnesses, Plaintiffs’ Motion is moot. GEO
                                                           16   requested Plaintiffs withdraw their pending Motion in consideration of GEO
                                                           17   stipulating that Plaintiffs can take more than double the amount of depositions that are
                                                           18   permitted under the Fed. R. Civ. P., but Plaintiffs refused without any reasonable
                                                           19   basis.5
                                                           20            3.       GEO’s Request for Deposition of Plaintiffs’ Witness
                                                           21            During the stipulation conferral process, given that GEO was agreeing to
                                                           22   produce the 11 witnesses identified in the Third Supplement, GEO reasonably
                                                           23
                                                           24
                                                                4
                                                                  Ronald Warren, who was listed in GEO's Third Supplement to Initial Disclosures, is now in a different position at
                                                           25   GEO. (Robbins Decl., ¶ 12). Accordingly, GEO offered to substitute the deposition of his replacement, Daniel
                                                                Greenawalt, but Plaintiffs rejected this proposal and demanded to take the depositions of both individuals. (Id.).
                                                           26   5
                                                                  Plaintiffs argue they will not withdraw the Motion because “GEO has not provided deposition dates or documents for
                                                                the Witnesses Plaintiffs seek to depose.” (ECF 360 2:22-24.) Again, GEO has advised Plaintiffs it is diligently
                                                           27   obtaining dates for each of the 12 witnesses. Further, GEO has produced all responsive documents to Plaintiffs’ RFPs
                                                                and there is no basis for GEO to conduct further searches in response to Plaintiffs’ arbitrary demand. Indeed, Plaintiffs’
                                                           28   Motion to Strike does not even address any alleged deficiencies in GEO's document production, nor, significantly, were
                                                                any deficiencies relating to these individuals identified in plaintiffs' discovery motion filed September 30, 2020.
                                                                                                                               3                        Case No. 5:17-cv-02514-JGB-SHKx
                                                                  DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION TO
                                                                                                            EXCEED DEPOSITION LIMITS
                                                   Case 5:17-cv-02514-JGB-SHK Document 367 Filed 10/26/20 Page 6 of 6 Page ID #:8567




                                                            1   requested Plaintiffs include in the stipulation a provision agreeing to produce for
                                                            2   deposition one of their identified witnesses, Fernando Munoz Aguilera, who had not
                                                            3   been produced for deposition before the prior discovery cutoff despite GEO's timely
                                                            4   request. Plaintiffs refused. Plaintiffs’ argument that GEO’s request for Plaintiffs to
                                                            5   produce Mr. Aguilera is an “unrelated and unnecessary condition” is misplaced.
                                                            6   III.   CONCLUSION
                                                            7          In light of the foregoing, GEO respectfully requests that this Court deny
                                                            8   Plaintiffs' Ex Parte Application, which does not place any limits on the additional
                                                            9   depositions that Plaintiffs may take, and instead permit Plaintiffs to take only the
                                                           10   depositions of the 11 additional witnesses identified in GEO's Third Supplement to
                                                           11   Initial Disclosures, conditioned upon the Court’s denial of Plaintiffs’ Motion to Strike.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   In addition, GEO requests that the Court place reasonable time limits on the
                LOS ANGELES, CALIFORNIA 90071




                                                           13   depositions given the limited time remaining in discovery, limiting any depositions to
AKERMAN LLP




                                                           14   no more than five hours each.
                                                           15
                                                           16   Dated: October 26, 2020                      AKERMAN LLP
                                                           17                                                By:    /s/ Ellen S. Robbins
                                                           18                                                       Ellen S. Robbins
                                                                                                                    Alicia Y. Hou
                                                           19                                                       Adrienne Scheffey
                                                                                                                    Attorneys for Defendant
                                                           20                                                       THE GEO GROUP, INC.
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                         4                Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION TO
                                                                                            EXCEED DEPOSITION LIMITS
